Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment filed 6/22/22.  Claims 1, 3-9, 12 and 13 are pending.  Claims 2, 10 and 11 have been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 6/22/22 have been fully considered.
Applicant argues that claims 10-11 were rejected under 35 USC 102(a)(1) as being anticipated by U.S. Patent 6,561,714 to Williams.  The examiner notes that no such rejection was made in the office action mailed 3/28/22.  Claims 10-11 were rejected under 35 USC 102(a)(1) as being anticipated by U.S. Patent 869,753 to Till et al.  Nonetheless claims 10-11 have been canceled.
Applicant requests withdrawal of he rejection of claim 8, yet claim 8 was not rejected?
Applicant’s remarks fail to specifically point out how new claims 12 and 13 overcome the prior art of record.  However, upon careful review, new claim 12 corresponds to previously objected to claim 6 and new claim 13 corresponds to previously objected to claim 8.

Claims 1, 3-9, 12 and 13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636